Citation Nr: 0425800	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 26, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include whether a December 1982 rating 
decision that denied entitlement to service connection for 
PTSD was clearly and unmistakable erroneous. 


REPRESENTATION

Appellant represented by:	Stephen R. Elias, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board or BVA) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which reopened and 
granted the veteran's claim for service connection for PTSD, 
and assigned an effective date of March 26, 1999.  In October 
2000, the veteran appealed the effective date assigned to his 
PTSD award.  

In April 2004, the RO certified the aforementioned claim of 
entitlement to an earlier effective date as on appeal before 
the Board.  In a January 2001 rating decision and a March 
2003 statement of the case, however, the RO reviewed an 
inextricably intertwined issue of whether there was clear and 
unmistakable error (CUE) in a prior December 1982 rating that 
denied service connection for PTSD.  Moreover, at a Travel 
Board hearing held before the undersigned in April 2004, the 
veteran and his attorney also addressed this issue, 
requesting that it be considered in support of the claim for 
an earlier effective date.  Accordingly, the Board 
recharacterized the issue on appeal as listed on the title 
page of this document.  See 38 C.F.R. § 19.35 (2003) 
(certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and its implementing regulations are applicable to the claim 
for entitlement to an earlier effective date.  

The VCAA, however, is not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Although the 
VCAA is not applicable to the matter of whether there was CUE 
in the December 1982 rating decision, because this issue is 
inextricably intertwined with the pending effective date 
claim, the Board will remand it and defer a decision on this 
matter as well.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless all the issues have been 
considered).  

As applicable to the claim for an earlier effective date, the 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
discussed the four notice elements pertinent to most claims 
for VA benefits, indicating that the RO must provide to the 
claimant:  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request that the claimant provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in this law.  In addition, because it 
appears that the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

Accordingly, in accordance with applicable law, this matter 
is REMANDED for the following:

1.  The RO should provide written notice 
to the veteran and his attorney that 
includes: 
- the provisions of the VCAA and the laws 
applicable to the claim for entitlement to 
an earlier effective date for his grant of 
service connection for PTSD; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claim;  
- the type of evidence required for each 
element of the claim;
- the evidence already of record in 
support of the claim;
- the evidence not yet of record, but 
required to substantiate the claim; and
- a request to the veteran to provide the 
RO with all relevant evidence and argument 
he has to support his claim.



The RO should then afford the veteran and 
his attorney an appropriate period of time 
for response to such notice, including the 
submission of any additional evidence in 
support of the claim.  

2.  Thereafter, the RO should readjudicate 
the claim for entitlement to an effective 
date earlier than March 26, 1999, for the 
grant of service connection for PTSD, 
including whether a December 1982 rating 
decision that denied service connection 
for PTSD was clearly and unmistakably 
erroneous.  If the benefits sought on 
appeal remain denied, the RO should 
provide the veteran and his attorney with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issue(s) on 
appeal.  The RO should then again allow an 
appropriate period of time for response to 
the SSOC.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on matters that are 
remanded by the Board.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



The RO must afford this claim expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


